*633Dissenting Opinion by
Senior Judge Barbieri:
I respectfully dissent.
The majority concludes that the finding by the Pennsylvania Labor Relations Board (PLRB) that the Township violated Section 6(1) (a) of the Pennsylvania Labor Relations Act (PLRA), 43 P.S. §211.6 (l)(a), by interfering with employees in the exercise of the rights guaranteed by the PLRA, collaterally estops the Township from defending against Dos-tick’s petition for reinstatement under the Police Tenure Act on the ground of economic necessity. The majority holds that the Unfair Labor Practice (ULP) charge of interfering with employees exercising their collective bargaining rights is identical with Dostick’s claim that he was fired by the Township in retaliation for his collective bargaining activities. With this conclusion, I cannot agree.
The common pleas court found that since Dostick did not file a ULP charge under PLRA §6(1) (c), 43 P.S. §211.6(1) (c), which prohibits employers from discriminating with regard to hiring or tenure on account of collective bargaining activities, the issue of the Township’s bad faith in dismissing him from his position on the police force had not been adjudicated before the PLRB. I respectfully submit that the common pleas court correctly determined that only a Section 6(1) (c) ULP charge of discrimination, which would entitle Dostick to reinstatement and back pay, is akin to bad faith sufficient to invalidate his dismissal under the Police Tenure Act, 53 P.S. §813. There is no explanation in the record why Dostick failed to bring a Section 6(1) (c) discrimination charge before the PLRB. Accordingly, I agree with the common pleas court that there is no identity of issues in the PLRB adjudication which found that the Township violated Section 6(1) (a) of the PLRA and the *634bad faith alleged by Dostick in his mandamus action seeking to invalidate his discharge under 53 P.S. §813. Therefore, the doctrine of collateral estoppel does not apply and the Township was free to defend against his charge of bad faith by introducing evidence that it dismissed Dostick for economic reason's and not for his collective bargaining activities. • Since the common pleas court found that Dostick was indeed dismissed for economic reasons, there was no bad faith so as to invalidate his dismissal and entitle him to back pay and reinstatement under 53 P.S. §813. I would, therefore, affirm the order of the common pleas court.